          Entered on Docket July 9, 2019                       Below is the Order of the Court.




1
                                                                _________________________
                                                                Timothy W. Dore
2
                                                                U.S. Bankruptcy Court
                                                                (Dated as of Entered on Docket date above)
3

4

5

6

7     __________________________________________________________________________

8

9
                            IN THE UNITED STATES BANKRUPTCY COURT
10
                      FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11

12
                                                             IN CHAPTER 13 PROCEEDING
     In re:                                                  NO. 19-11580-TWD
13   CASEY LYNN PIRIE,
14
                                                             ORDER DENYING CONFIRMATION

15                     Debtor(s).
16
               THIS MATTER came before the Court on the Objections to Confirmation by the Chapter
17
     13 Trustee (ECF No. 18) and Nationstar Mortgage (ECF No. 16). Based on the agreement of the
18
     parties, it is
19
               ORDERED that:
20
               1)      Confirmation of the debtor's plan (ECF No. 2) and amended plan (ECF No. 15) is
21
     denied;
22
               2)      By July 19, 2019, the debtor shall file, note and properly serve a feasible amended
23
     plan. The debtor shall set the amended plan for hearing on the Court’s August 21, 2019
24
     calendar;
25
               3)      Section IX. (Liquidation Analysis) of the debtor’s plan shall provide for a
26
     liquidation analysis figure of at least $1,134.40;
27
               4)      The debtor’s amended plan shall provide for the Trustee to make the payments on
28
     the 2018 Nissan Frontier (ECF Claim No. 2) from debtor’s plan payments;

                                                                        Chapter 13 Trustee
     ORDER DENYING CONFIRMATION - 1                                  600 University St. #1300
                                                                        Seattle, WA 98101
                                                                  (206) 624-5124 FAX 624-5282
1           5)       The debtor’s amended plan shall provide for the Trustee to make the payments on
2    the 2012 R-Pod Travel Trailer from debtor’s plan payments;
3           6)       By July 19, 2019, the debtor shall file an amended Schedule A / B (Property); and
4           7)       This order is without prejudice to the Trustee’s Motion to Dismiss Case (ECF No.
5    17), which may be heard on the Court’s August 7, 2019 calendar.
6                                           / / /End of Order/ / /
7    Presented by:
8    /s/ Jason Wilson-Aguilar       _
     JASON WILSON-AGUILAR, WSBA #33582
9    Chapter 13 Trustee
     600 University St. #1300
10   Seattle, WA 98101
     (206) 624-5124
11

12
     Approved:
13
     /s/ Ellen Ann Brown [approved by email]
14   Ellen Ann Brown, WSBA #27992
     Attorney for Debtor
15

16
     Approved:
17
     /s/ Kelly Sutherland [approved by email]
18   Kelly Sutherland, WSBA #21889
     Attorney for Nationstar Mortgage LLC d/b/a
19   Mr. Cooper
20

21

22

23

24

25

26

27

28


                                                                       Chapter 13 Trustee
     ORDER DENYING CONFIRMATION - 2                                 600 University St. #1300
                                                                       Seattle, WA 98101
                                                                 (206) 624-5124 FAX 624-5282
